Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 26, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  145202 & (50)(51)                                                                                         Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices


  NADIA AWAD,
      Plaintiff-Appellant,
                                                                     SC: 145202
  v                                                                  CoA: 302692
                                                                     Wayne CC: 01-013011-CK
  GENERAL MOTORS ACCEPTANCE
  CORP (GMAC),
       Defendant-Appellee,
  and

  WAYNE COUNTY BOARD OF
  COMMISSIONERS and ORLANS
  ASSOCIATE, P.C.,
        Defendants.
  ____________________________________

          On order of the Court, it appearing that proceedings in this case are stayed by the
  filing of a petition in bankruptcy (In re GMAC, Bankruptcy Court for the Southern
  District of New York, docket No. 12-12020), the case is administratively CLOSED
  without prejudice and without decision on the merits. Once the stay is no longer in
  effect, this case may be reopened on the motion of any party filed within 42 days after the
  date of the order removing the stay.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 26, 2012                       _________________________________________
                                                                                Clerk